Case 2:18-cv-02736-JS-SIL Document 50 Filed 12/29/20 Page 1 of 3 PageID #: 279




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------x
MONTE ROSENZWEIG and GOLD :
STANDARD AGENCY, INC.,                                 :
on behalf of plaintiffs and the class                  :
members described below,                               :
                                                       :
                            Plaintiffs,                :
                                                       :
                   vs.                                 :
                                                       :
RO GALLERY IMAGE MAKERS, INC.,                         :
doing business as ROGALLERY.COM,                       :
and JOHN DOES 1-10                             :
                                                       :
                            Defendants.                :
-----------------------------------------------------x   Case No. 18-cv-2736(ADS)(SIL)
MONTE ROSENZWEIG and GOLD :
STANDARD AGENCY, INC.,                                 :
on behalf of plaintiffs and the class                  :
members described below,                               :
                                                       :
                            Plaintiffs,                :
                                                       :
                   vs.                                 :
                                                       :
AMERICAN BARTER EXCHANGE, INC, :
JOHN MERA and CHERYL MERA                              :
                                                       :
                                                       :
         Third Party Defendants.                       :
-----------------------------------------------------x

                                STIPULATION OF DISMISSAL

       The parties, Plaintiffs Monte Rosenzweig and Gold Standard Agency, Inc., and

Defendant RoGallery Image Makers, Inc., doing business as ROGALLERY.COM (hereinafter

“RoGallery”), hereby stipulate to the dismissal of Plaintiffs’ individual claims against Defendant

RoGallery with prejudice and dismissal of the claims asserted on behalf of a class without

prejudice.




                                                    1
      Case 2:18-cv-02736-JS-SIL Document 50 Filed 12/29/20 Page 2 of 3 PageID #: 280




             Plaintiffs’ claims against Third-Party Defendants American Barter Exchange, Inc., John

     Mera and Cheryl Mera are hereby dismissed without prejudice.



COUNSEL FOR PLAINTIFFS                                      COUNSEL FOR DEFENDANT
                                                            ROGALLERY IMAGE MAKERS
/s/Tiffany N. Hardy                                         d/b/a ROGALLERY.COM
Tiffany N. Hardy
                                                            /s/Jean-Claude Mazzola
Dulijaza Clark                                              Jean-Claude Mazzola
Tiffany N. Hardy
EDELMAN, COMBS,                                              Jean-Claude Mazzola
LATTURNER                                                   Nina T. Edelman
& GOODWIN LLC                                               MAZZOLA LINDSTROM, LLP
20 South Clark Street, Suite 1500                           1350 Avenue of the Americas,
Chicago, Illinois 60603                                     2nd Floor
                                                            New York, New York 10019




                                                        2
Case 2:18-cv-02736-JS-SIL Document 50 Filed 12/29/20 Page 3 of 3 PageID #: 281




                               CERTIFICATE OF SERVICE

       I, Tiffany Hardy, hereby certify that on Tuesday, December 29, 2020, a true and accurate
copy of the foregoing document was filed via the Court’s CM/ECF system, and then served the
following by the means stated

       By ECF
       Jean-Claude Mazzola
       Mazzola Lindstrom LLP
       733 Third Avenue
       New York, New York 10017
       jcm@lawmazz.com

       Nina T. Edelman
       Mazzola Lindstrom LLP
       733 Third Avenue
       New York, New York 10017
       Nina@mazzolalindstrom.com

       By US MAIL
       American Barter Exchange
       245 Route 109
       West Babylon, NY 11704

       Cheryl Mera
       245 Route 109
       West Babylon, NY 11704

       John Mera
       245 Route 109
       West Babylon, NY 11704



                                                   /s/Tiffany Hardy
                                                   Tiffany Hardy




                                                  3
